Order, entered January 25, 1967, directing appellant MVAIC to accept the infant’s claim, unanimously affirmed, without costs or disbursements. In October, 1966, more than three years after the filing with the appellant of a notice of intention to make claim by virtue of a disclaimer of liability (Insurance Law, § 608, subd. [c]), the appellant purported to reiterate its rejection of the claim on the grounds of late notice. If indeed the “ original ” notice of claim was filed some two days after the 10-day limitation period, a calculation based on conjecture by the appellant as to the date of mailing by the insurer of the disclaimer letter and the date of its receipt by the parents of the injured infant, the record nevertheless is devoid of proper or convincing proof that such alleged untimely filing was rejected hy the appellant. In the absence of any rejection of the initial filing, the limitation apposite to initiation of a motion to compel acceptance of a claim is of course not applicable. Concur — Stevens, J. P., Eager, Steuer, Tilzer and Rabin, JJ.